Citation Nr: 1543994	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-04 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include ischemic heart disease, claimed as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for a hand tremor disorder, to include Parkinson's disease, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 50 percent for the period from October 4, 2007 to July 13, 2010, and in excess of 70 percent for the period from July 13, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 (initial rating for PTSD), August 2010 (service connection for a kidney disorder), and November 2012 (all remaining issues) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a November 2013 supplemental statement of the case, the RO granted a higher initial rating of 70 percent for PTSD, effective July 13, 2010.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher initial rating for PTSD remains before the Board, resulting in the staged rating issue listed on the cover sheet of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  The Veteran's appeal as to the issues of service connection for ischemic heart disease and Parkinson's disease have been re-characterized as service connection for a heart disorder and a hand tremor disorder to encompass the claimed ischemic heart disease and Parkinson's disease, potentially relevant symptoms, and to better comport with the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).  

In a December 2012 VA Form 9, the Veteran requested a hearing before the Board; however, the Veteran withdrew the hearing request before a hearing was scheduled.  See August 2014 VA Form 27-0820.  Accordingly, the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2015).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran does not have a current heart disability.

2.  The Veteran does not have current Parkinson's disease.

3.  The Veteran has a current familial hand tremor disability.

4.  There was no hand injury or disease in service.

5.  Symptoms of the familial hand tremor disability were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

6.  The current familial hand tremor disability is not related to service.

7.  The Veteran does not have a current seizure disability.

8.  Symptoms of a seizure disorder were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

9.  The Veteran has a current acute renal failure disability, status post-catheter insertion.

10.  There was no kidney injury or disease in service.

11.  Symptoms of acute renal failure were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.
12.  The current acute renal failure disability, status post-catheter insertion, is not related to service.

13.  For the initial rating period from October 4, 2007 to July 13, 2010, the service-connected PTSD manifested occupational and social impairment with reduced reliability and productivity due to symptoms including intrusive thoughts, memories, nightmares, avoidant behavior, guilt, and memory impairment related to Vietnam, loss of interest in activities, emotional numbness, irritability, anger, concentration difficulty, hypervigilence, increased startle response, and sleep impairment.  

14.  For the initial rating period from July 13, 2010, the service-connected PTSD manifested occupational and social impairment, with deficiencies in most areas, due to symptoms such as sleep impairment, intrusive thoughts related to Vietnam, socially avoidant activity, hypervigilant behavior, depression, reduced concentration, panic attacks that occur weekly or less often, irritability, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, to include ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a hand tremor disability, to include Parkinson's disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a seizure disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a kidney disorder, to include acute renal failure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  For the initial rating period from October 4, 2007 to July 13, 2010, the criteria for an initial rating in excess of 50 percent for the service-connected PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

6.  For the initial rating period from July 13, 2010, the criteria for an initial rating in excess of 70 percent for the service-connected PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the appeal for a higher initial rating for PTSD, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

As to the claims for service connection, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, (2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In April 2010 (kidney disorder), April 2011 (ischemic heart disease and Parkinson's disease), and October 2012 (seizure disorder) letters sent prior to the initial denial of the claims for service connection, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's lay statements.

VA most recently examined the service-connected PTSD in March 2013.  The March 2013 VA examiner interviewed the Veteran about past and present symptomatology and social and occupational impairments, provided clinical observations, and provided an opinion on the severity of PTSD symptoms and the related social and occupational impairment.  The Board finds that the March 2013 VA psychiatric examination report is adequate and that no further medical examination or opinion is needed to decide the issue of a higher initial disability rating for the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for a heart disorder, a hand tremor disorder, a seizure disorder, or a kidney disorder, there is no duty to provide a VA medical examination for these claims for service connection.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Without credible evidence to support a finding of in-service heart, nervous system, seizure, or kidney disorders, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 
40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion for these issues is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the claimed ischemic heart disease (as cardiovascular-renal disease), kidney (renal) disorder, seizure disorder (an organic disease of the nervous system), and Parkinson's disease (an organic disease of the nervous system) are all "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to these issues.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular-renal disease, a seizure disorder, or Parkinson's disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and ischemic heart disease or Parkinson's disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

The Veteran seeks service connection for a heart disorder, specifically claimed as ischemic heart disease.  Although the Veteran has not specifically indicated how a heart disorder is related to service, the Veteran suggested that ischemic heart disease may have been caused by herbicide exposure in service.  See December 2013 VA Form 9.

After a review of all the evidence, lay and medical, the Board finds that the Veteran does not have a current heart disability.  VA examined the Veteran for a heart disorder in July 2011, and the VA examiner specifically indicated that there was no ischemic heart disease.  The medical history indicated a history of venous thromboembolism (post-operative) and a prescription for anticoagulation medicine related to hernia surgery.  There were no diagnosed heart disorders.  Similarly, review of the VA and private treatment records do not reflect a current heart disability.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  

For these reasons, the Board finds that the Veteran does not have a current heart disorder.  Because the preponderance of the evidence is against the claim for service connection for a heart disorder, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Parkinson's Disease

The Veteran contends that service connection for Parkinson's disease is warranted.  Similar to the discussion above, although no specific assertion has been made as to how the Parkinson's disease is related to service, the Veteran has suggested that Parkinson's disease may have been caused by herbicide exposure in service.  See December 2013 VA Form 9.

On review of all the evidence, lay and medical, the Board finds that the Veteran does not have current Parkinson's disease.  Neither the VA nor private treatment records include a diagnosis of Parkinson's disease.  As such, there is no basis for service connection for Parkinson's disease.  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  

While the evidence does not demonstrate current Parkinson's disease, the Board notes that the Veteran has reported that he has had hand tremors since Vietnam.  In the July 2010 VA PTSD examination report, the July 2010 VA examiner notes that the left hand tremors are worse than the right hand tremors.  In June 2010, a VA physician diagnosed the hand shaking as familial tremors.  In this context, the Board has considered whether the criteria for service connection have been met for familial tremors, to include presumptive service connection for an organic disease of the nervous system.  See 38 C.F.R. § 3.309.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding a hand injury or disease in service, or that hand tremors were chronic in service, continuous since service separation, or that hand tremors manifested to a compensable degree within one year of service separation.  During the July 2010 VA PTSD examination, the Veteran reported that the hand tremors have been present since Vietnam.  The service treatment records do not include any treatment, complaints, or symptoms that could be viewed as a hand disorder, to include hand shaking.  During the May 1967 service separation examination, the Veteran received a normal clinical evaluation of the upper extremities and denied a history or current symptoms of a hand disorder, to include lameness; loss of use of arm or finger; neuritis; paralysis; or a bone, joint, or other deformity.

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment that include a head cold, a sore throat, and a fungal infection; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a hand injury or disease.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a hand tremor or symptoms related to the hands would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for hand tremors or related symptoms weighs against finding that hand tremors were chronic in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

Similarly, the post-service VA and private treatment records do not include any reports of hand tremors prior to the June 2010 complaint of hand tremors.  Additionally, as the hand tremors were raised during the July 2010 PTSD examination, the Board notes that hand tremors are not mentioned in any prior treatment or examination record related to PTSD, to include the medical history discussed by the Veteran.

Given these facts, as well as the absence of any in-service complaint, finding, or reference to treatment for a hand disorder or related symptoms, the Board finds that the Veteran's reported history of hand tremors since Vietnam is not credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  For these reasons, the Board finds that symptoms of hand tremors were not chronic in service or continuous after service separation.  In this context, where the first objective evidence of hand tremors is in June 2010, the Board also finds that hand tremors did not manifest to a compensable degree within one year of service separation in May 1967.  For these reasons, the Board finds that the criteria for service connection for hand tremors on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to whether the current familial hand tremors are directly related to service, the Board finds that the weight of the evidence is against finding that the familial hand tremors are related to service.  As outlined above, there is no credible evidence of a hand injury or disease in service to which the familial hand tremors could be related.  Moreover, as the June 2010 VA physician diagnosed the hand shaking as familial hand tremors, this statement is indicative of a medical opinion that weighs against finding that the hand tremors are related to an event in service.  See Dorland's Illustrated Medical Dictionary 678 (32d ed. 2012) (defining familial as "occurring in or affecting more members of a family than would be expected by chance.  The term is often incorrectly equated with genetic").  For these reasons, the Board finds that familial hand tremors are not related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for a Seizure Disorder

The Veteran also claims that service connection is warranted for a nonspecific seizure disorder.  The Veteran has not made any specific contentions as to how a seizure disorder is related to service.

On review of all the evidence, lay and medical, the Board finds that the Veteran does not have a current seizure disability.  The Veteran filed a claim for service connection for a seizure disorder in January 2011.  During the earlier July 2010 VA PTSD examination, the Veteran provided a medical history that was relevant for seizures, but reported no seizures for a couple of years, and no medication to treat seizures.  The Veteran denied a history of seizures during VA treatment in June 2008, July 2008, and May 2012.  Although Vet Center records from February 2010 reflect a history of seizures, the weight of the evidence is against finding a current seizure disability, or even a seizure disability that resolved immediately prior to the claim for service connection for seizures that was filed in January 2011.  See Romanowsky.

For these reasons, the Board finds that the Veteran does not have a current seizure disability.  Because the preponderance of the evidence is against the claim for service connection for a seizure disorder, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Even if the Board were to find a current seizure disorder, the weight of the lay and medical evidence is against finding that a seizure disorder was chronic in service, continuous since service separation, or that a seizure disorder manifested to a compensable degree within one year of service separation.  The Veteran has not asserted that seizures began in service, and the service treatment records do not reflect any complaints, treatment, or symptoms related to a seizure disorder.  During the May 1967 service separation examination, the Veteran received a normal clinical evaluation of the neurological system, and in the accompanying May 1967 report of medical history, denied a history or current symptoms of anything that could be construed as a seizure disorder, such as dizziness, fainting spells, epilepsy, or fits.  As outlined in the discussion above regarding hand tremors, the absence of any in-service complaint, finding, or reference to treatment for a seizure disorder or related symptoms weighs against finding that a seizure disorder was chronic in service.

Similarly, the Veteran has not asserted that symptoms of a seizure disorder have been continuous since service separation.  As noted above, the Veteran denied a history of seizures during VA treatment in June 2008, July 2008, and May 2012.  While the February 2010 Vet Center records show a history of a seizure disorder, there is no indication from either the Veteran or the other evidence of record as to when the seizure disorder began.  Moreover, there is no current seizure disability.
Given this evidence, there is no basis to support a finding that symptoms of a seizure disorder have been continuous since service separation, or that a seizure disorder manifested within one year of service separation in May 1967.

For these reasons, the Board finds that the criteria for service connection for a seizure disorder on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Kidney Disorder

The Veteran seeks service connection for a nonspecific kidney disorder.  The Veteran has not made any specific contentions as to how a kidney disorder is related to service.

Initially, the Board finds that the Veteran has a current acute renal failure disability, status post-catheter insertion.  The evidence shows that the Veteran was treated for acute renal failure in January 2010.  VA medical treatment records generally show that the acute renal failure disability has resolved following catheter insertion, and that there have been no recurrences since initial treatment; however, the evidence is sufficient to show a current disability.  See McClain (recognizing the disability could arise at any time during the claim); Romanowsky (recognizing disabilities that occur immediately prior to filing of a claim).   

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding a kidney injury or disease in service.  The Veteran has not asserted that a kidney was injured in service, or that symptoms of a kidney disease were present in service.  The service treatment records do not include any treatment, complaints, or symptoms that could be viewed as a kidney injury or disease.  During the May 1967 service separation examination, the Veteran received a normal clinical evaluation of the genitourinary system.  In sum, the evidence does not demonstrate an in-service kidney injury or disease.

In this context, the Board next finds that the weight of the evidence is against finding that an acute renal failure was chronic in service, continuous since service separation, or that acute kidney failure manifested to a compensable degree within one year of service separation.  As outlined above, the evidence does not demonstrate any treatment, complaints, or symptoms that could be viewed as a kidney injury or disease in service.  The Veteran has not asserted that symptoms of acute kidney failure have been continuous since service separation, and during the course of treatment for acute kidney failure that began in January 2010, the Veteran denied a prior history of kidney disease.  See February 2, 2010 U.A.C.C. private treatment record.  Given these facts, the evidence does not demonstrate that acute kidney failure manifested to a compensable degree within one year of service separation in May 1967.

For these reasons, the Board finds that the criteria for service connection for acute kidney failure on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to whether the current acute kidney failure disability is directly related to service, the Board finds that the weight of the evidence is against finding that the acute kidney failure disability is related to service.  As outlined above, there is no credible evidence of a kidney injury or disease in service to which the acute kidney failure could be related.  There are no medical opinions on record relating the acute kidney failure to service.  In contrast, the private physicians treating the acute kidney failure in January 2010 opined that it was likely secondary to urinary obstruction.  See January 27, 2010 and January 28, 2010 U.A.C.C. private treatment records.

For these reasons, the Board finds that the acute kidney failure disability is not related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Initial Rating for PTSD

The RO granted service connection for PTSD in a January 2009 rating decision, which assigned an initial 50 percent disability rating, effective October 4, 2007.  In a November 2013 supplemental statement of the case, the RO granted a higher initial rating of 70 percent for PTSD, effective July 13, 2010.  The Veteran contends that a higher initial rating is warranted based on the severity of PTSD symptoms.

For the entire initial rating period from October 4, 2007, the service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate to rate the service-connected PTSD.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Initial Rating Period from October 4, 2007 to July 13, 2010

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period from October 4, 2007 to July 13, 2010, the service-connected PTSD manifested occupational and social impairment with reduced reliability and productivity due to symptoms including intrusive thoughts, memories, nightmares, avoidant behavior, guilt, and memory impairment related to Vietnam, loss of interest in activities, emotional numbness, irritability, anger, concentration difficulty, hypervigilence, increased startle response, and sleep impairment.  For these reasons, the Board finds that the evidence demonstrates that the service-connected PTSD has more nearly approximated the criteria for a 50 percent disability rating under Diagnostic Code 9411.

A July 2008 VA mental health evaluation note provides the first medical evidence of the PTSD symptoms during the initial rating period.  The Veteran reported depression, sleep impairment, and intrusive thoughts, guilt, and flashbacks related to Vietnam.  The mental status examination revealed normal results other than spontaneous speech.  The July 2008 VA psychologist provided a GAF score of 
65 to 70, suggesting mild PTSD symptoms, but that the Veteran was generally functioning well.  In September 2008, the Veteran presented for follow-up and reported an overall depressed and anxious mood.  The September 2008 VA psychiatrist estimated a GAF score of 65.

VA examined the PTSD in September 2008.  The Veteran reported intrusive thoughts, memories, nightmares, avoidant behavior, and memory impairment related to Vietnam, loss of interest in activities, emotional numbness, irritability, anger, concentration difficulty, hypervigilence, increased startle response, and sleep impairment.  The September 2008 VA examiner estimated a GAF score of 55, opining that the PTSD manifested moderate to serious impairment with reduced reliability and productivity due to symptoms such as flattened affect, impairment of short term memory, and disturbances of mood and motivation.

The Veteran was examined at the Fresno Vet Center in June 2009.  The Veteran reported symptoms including intrusive thoughts and dreams, sleep impairment, loss of interest in activities, and isolation from friends, family, and crowds.  The June 2009 Vet Center examiner provided a GAF score of 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The evidence includes several records of individual and group psychiatric therapy sessions at Vet Center in 2010.  The treatment records generally show anxious and depressed feelings, lack of interest and energy, irritability, and sleep impairment.  A more formal, Veteran-focused, report from February 2010 identifies chief complaints as avoiding thoughts related to Vietnam, social isolation, and intrusive thoughts of Vietnam.  The February 2010 Vet Center psychologist estimated the GAF score as 50, suggesting serious symptoms or serious impairment in social, occupational, or school functioning.

In sum, for the initial rating period from October 4, 2007 to July 13, 2010, the service-connected PTSD manifested symptoms including intrusive thoughts, memories, nightmares, avoidant behavior, guilt, and memory impairment related to Vietnam, loss of interest in activities, emotional numbness, irritability, anger, concentration difficulty, hypervigilence, increased startle response, and sleep impairment.  The September 2008 VA examiner opined that the PTSD symptoms resulted in reduced reliability and productivity, which is commensurate with a 
50 percent disability rating.  As to some of the symptoms that are used to describe the higher 70 percent rating, the service-connected PTSD did not manifest symptoms such as obsessional rituals, spatial disorientation, neglect of personal appearance or hygiene, speech that was intermittently illogical, obscure, or irrelevant, or near-continuous panic.  Although the PTSD manifested depression, the evidence does not demonstrate that the depression affected the Veteran's ability to function independently. 

The GAF scores over this period ranged from 50 to 70, indicating that the severity was estimated as mild to severe; however, the effect of the PTSD on occupational and social functioning was generally consistent.  The Veteran generally described loss of interest in activities and avoidant behavior; however, the evidence does not demonstrate an inability to establish and maintain effective relationships.  Similarly, while there was consistent depression, sleep impairment, and other factors which may affect workplace functioning, the Veteran has stated that the only reason he stopped working in 2008 was because he was laid off, that he would have continued working if he was not laid off, and that he volunteered to stay active.  

For these reasons, the Board finds that the weight of the evidence is against finding that the service-connected PTSD more nearly approximated occupational and social impairment, with deficiencies in most areas, as required for a higher initial disability rating of 70 percent for the initial rating period from October 4, 2007 to July 13, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the preponderance of the evidence is against the appeal for an initial disability rating in excess of 50 percent for PTSD for the rating period from October 4, 2007 to July 13, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating Period from July 13, 2010

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period from July 13, 2010, the service-connected PTSD manifested occupational and social impairment, with deficiencies in most areas, due to symptoms such as sleep impairment, intrusive thoughts related to Vietnam, socially avoidant activity, hypervigilant behavior, depression, reduced concentration, panic attacks that occur weekly or less often, irritability, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  For these reasons, the Board finds that the weight of the lay and medical evidence more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.

VA examined the service-connected PTSD on July 13, 2010.  The Veteran identified the primary psychiatric complaints including, in order of severity, sleep impairment (most severe), flashbacks to Vietnam with vivid auditory or visual hallucinations, social avoidant activity, hypervigilant behavior, depression, and sadness.  The Veteran reported one instance of suicidal ideation six months prior to the examination.  The July 2010 VA examiner summarized the psychiatric examination by stating that the Veteran had some decrease in concentrating ability, some increase in reaction, and some general slowing of intellectual processes.  While the examination report earlier noted complaints of hallucinations, the VA examiner indicated that the Veteran does not experience delusions or hallucinations.  The suicidal ideations are rare and often related to other stimuli.  The VA examiner discussed how obsessive ritualistic behavior - including nightly perimeter searches of the home - interferes with routine duties.  The sleep impairment was characterized as one to two hours, in addition to nightmares.  The Veteran also noted impaired impulse control, described as outbursts of verbal abuse once per week.  On review of all the psychiatric symptoms, the VA examiner estimated that the PTSD symptoms manifest occupational and social impairment with reduced reliability and productivity.  The VA examiner provided a GAF score of 55.

VA treatment records include periodic assessments of the Veteran's PTSD.  In March 2012, the GAF score was reported as 65, with discussion of symptoms including depression, nightmares, and intrusive thoughts about Vietnam.  In May 2013, the GAF score was reduced to 60; however, in July 2012, the GAF score was estimated to be 65 based primarily on symptoms such as depression and nightmares.

In January 2013, Vet Center provided a treatment update to reflect the current severity of the service-connected PTSD.  The January 2013 Vet Center report shows that the Veteran continues to experience intrusive memories, nightmares, increased irritability, sleep impairment, decreased energy, feelings of guilt, decreased concentration, and that Veteran angers quickly and startles easily.  The January 2013 Vet Center psychologist provided a GAF score of 50.  By February 2013, a VA psychiatrist measured the GAF as 65.

VA examined the PTSD again in March 2013.  The March 2013 VA examination report lists symptoms including depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Additional symptoms noted on the examination report include hypervigilence, exaggerated startle response, difficulty concentrating, irritability or outbursts of anger, sense of foreshadowed future, social isolation, and persistent re-experience of PTSD stressors through dreams, intrusive thoughts, and other internal and external cues that resemble aspects of the trauma.  The March 2013 provided a GAF score of 59 and estimated that PTSD symptoms result in occupational and social impairment with reduced reliability and productivity.

In sum, for the rating period from July 13, 2010, the PTSD manifested symptoms including sleep impairment, intrusive thoughts related to Vietnam, socially avoidant activity, hypervigilant behavior, depression, reduced concentration, irritability, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The lowest GAF score reported during this period was 50 (January 2013), which is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning; however, a GAF score of 50 is just outside the range for estimating moderate symptoms (or moderate difficulty in social, occupational, or school functioning 
(51 to 60).

While the evidence demonstrates socially avoidant behavior, reduced concentration, and difficulty in adapting to stressful circumstances, including work or a worklike setting, the weight of the evidence is against finding that the PTSD symptoms resulted in total occupational and social impairment, as required for a higher rating of 100 percent.  Although the evidence includes an instance of suicidal ideation, there was no indication that the Veteran had a specific means, plan, time frame, or immediate intent, and in addition, the July 2010 VA examiner discussed how the Veteran's history of suicidal ideation is typically related to other stimuli.  Additionally, as there was only one instance of suicidal ideation during the rating period from July 13, 2010, the evidence does not demonstrate that the Veteran was a persistent danger to hurting himself.  The evidence also shows that the Veteran reported hallucinations related to Vietnam; however, the evidence does not show that these hallucinations result in total social or occupational impairment.  As to other symptoms that are generally associated with a higher 100 percent disability rating, the evidence does not show gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

Based on the lay and medical evidence of record, the Board finds that, for the rating period from July 13, 2010, the PTSD disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.  Because the preponderance of the evidence is against the appeal for an initial disability rating in excess of 70 percent for PTSD for the rating period from July 13, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
Extraschedular Consideration
The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including intrusive thoughts, memories, nightmares, avoidant behavior, guilt, and memory impairment related to Vietnam, loss of interest in activities, emotional numbness, anger, concentration difficulty, hypervigilence, depression, irritability, increased startle response, and sleep impairment.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are tinnitus and left ear hearing loss.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, a claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for a TDIU in February 2010, which was granted by the RO in the November 2011 rating decision.  The RO assigned an effective date for TDIU of 






(CONTINUED ON THE NEXT PAGE)
July 13, 2010, which is the same effective date of the 70 percent initial rating for PTSD.  The Veteran has not filed a notice of disagreement with the effective date assigned the TDIU and, as such, the issue of TDIU for an earlier period is not in appellate status before the Board.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).


ORDER

Service connection for a heart disorder is denied.

Service connection for Parkinson's disease is denied.

Service connection for a seizure disorder is denied.

Service connection for a renal disorder is denied.

A higher initial rating for PTSD, in excess of 50 percent for the period from October 4, 2007 to July 13, 2010, and in excess of 70 percent for the period from July 13, 2010, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


